EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports 2011 First-quarter Results and EPS of $0.33 Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (May 3, 2011)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the first quarter ended March 31, 2011. Results for the first-quarter period ended March 31, 2011: · consolidated revenues rose 2.9 percent to $483.9 million, compared to the same period in 2010, driven primarily by rate growth and skilled mix in the inpatient services segment; · consolidated adjusted EBITDAR increased 5.0 percent to $63.9 million and adjusted EBITDAR margin grew 30 basis points to 13.2 percent compared to the same period in 2010; · diluted earnings per share from continuing operations was $0.33 on 25.8 million weighted-average diluted shares; and · free cash flow was $7.2 million, in line with expectations for the quarter. Commenting on the Company’s first-quarter results, William A. Mathies, Sun’s chairman and chief executive officer, remarked, “I am pleased with the overall results of the quarter. Our admission volumes have directly impacted our year-over-year growth in our skilled mix days and have contributed to our improving occupancy levels. These positive trends directly correlate with our initiatives associated with attracting and caring for high-acuity, short-stay patients. I was pleased with our teams’ ability to convert these positive revenue trends into enhanced profit contribution, with both adjusted EBITDAR and EPS in line with our expectations.” Mathies added, “Our first quarter results reflect our continued success in navigatingthe transition to RUGs IV and other Medicare related changes implemented on October 1, 2010. In the quarter we also successfully integrated our Countryside Hospice acquisition, which was accretive to both top line as well as margin. In the balance of 2011, we look forward to continuing the execution of our value-creation initiatives, which include the growth of our clinical capabilities and clinical outcomes, the expansion of our Rehab Recovery Suites® (RRS) footprint and the targeted acquisition of nursing center and hospice businesses that are complementary to our portfolio and vision.” Segment Updates On a year-over-year basis, revenue growth for the quarter in SunBridge, Sun’s inpatient services business, totaled $13.8 million, or 3.3 percent. SunBridge reported adjusted EBITDAR of $74.5 million for the quarter, with an adjusted EBITDAR margin of 17.3 percent, up 50 basis points from the same period in 2010. In both the year-over-year and sequential quarters, patient admissions increased by 9.0 percent and 6.5 percent, respectively, reversing the adverse occupancy trend of the prior year. The majority of the new admissions were high-acuity patients, which drove skilled mix up by 20 basis points over prior year to 20.0 percent for the quarter. In addition, skilled mix revenue, as a percent of total revenue, rose 230 basis points to 41.1 percent for the quarter. Included in the inpatient segment, SolAmor, the Company'shospice business, experienced same-store revenue growth in the quarter of 5.4 percent or $0.6 million and an additional $2.3 million of revenue growth associated with the acquisition of Countryside. In total, SolAmor revenues increased from $11.0 million in the first quarter of 2010 to $13.9 million in the first quarter of 2011. For the quarter, SunDance, Sun’s rehabilitation therapy services business, reported adjusted EBITDAR of $3.1 million, down from the prior-year quarter due to changes in concurrent therapy reimbursement which was effective on Oct. 1, 2010, and the implementation of the multiple procedure payment reduction (MPPR), which was effective on Jan. 1, 2011. For the quarter, SunDance’s adjusted EBITDAR margin was 5.0 percent, which was consistent with adjusted EBITDAR margin for the prior sequential quarter. Although revenues from CareerStaff, the Company’s medical staffing services segment, were down2.4 percent to $22.9 million compared to revenues in the same quarter of 2010, its business lines appear to be stabilizing, as revenues grew for the third consecutive quarter. CareerStaff achieved adjusted EBITDAR of $1.8 million and an adjusted EBITDAR margin of 7.7 percent for the quarter. Cash Flow and Rent Expense At March 31, 2011, Sun had $85.6 million in cash and cash equivalents and $153.4 million of long-term debt. Sun’s free cash flow for the first quarter of 2011 was $7.2 million, after taking into account $8.8 million of cash used for capital expenditures in the quarter.Rent expense in the quarter, reflecting the first full quarter in which the increased rents resulting from Sun’s 2010 restructuring were paid, increased $18.4 million over rent expense in the first quarter of 2010, to $36.9 million. Conference Call As previously announced, investors and the general public are invited to listen to a conference call with Sun’s senior management on Wednesday, May 4, 2011, at 10 a.m. Pacific / 1 p.m. Eastern, to discuss the Company’s first-quarter results for the period ended March 31, 2011. To listen to the conference call, dial (888) 389-5997 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. Eastern on May 4, 2011, until midnight Eastern on June 4, 2011, by calling (888) 203-1112 and using access code 5967956. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) is a healthcare services company, serving principally the senior population, with consolidated annual revenues in excess of $1.9 billion and approximately 30,000 employees in 46 states. Sun's services are provided through its subsidiaries: as of March 31, 2011, SunBridge Healthcare and its subsidiaries operate 163 skilled nursing centers, 16 combined skilled nursing, assisted and independent living centers, 10 assisted living centers, two independent living centers and eight mental health centers with an aggregate of 22,916 licensed beds in 25 states; SunDance Rehabilitation provides rehabilitation therapy services to affiliated and non-affiliated centers in 36 states; CareerStaff Unlimited provides medical staffing services in 39 states; and SolAmor Hospice provides hospice services in 10 states. For more information, go to www.sunh.com. Forward-looking Statements Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate," "expect," "hope," "intend," "may" and similar expressions. Forward-looking statements in this release include all statements regarding the expected results of operations, growth opportunities and plans and objectives of management for future operations, including expectations concerning the expansion of the Company’s Rehab Recovery Suites® portfolio, acquisitions and the impact of changes in the Medicare payment system. Factors that could cause actual results to differ are identified in filings made by the Company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; the impact that healthcare reform legislation will have on the Company's business; the ability to maintain the occupancy rates and payor mix at the Company's healthcare centers; potential liability for losses not covered by, or in excess of, insurance; the effects of government regulations and investigations; the ability of the Company to collect its accounts receivable on a timely basis; the significant amount of the Company's indebtedness; covenants in debt agreements that may restrict the Company's activities, including the Company's ability to make acquisitions and incur more indebtedness on favorable terms; the impact of the current economic downturn on the business; increasing labor costs and the shortage of qualified healthcare personnel; and the Company's ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect the Company's business and financial results are included in Sun's filings made with the Securities and Exchange Commission, including its Annual Report on Form 10-K and Quarterly Report on Form 10-Q, copies of which are available on Sun's web site, www.sunh.com. There may be additional risks of which the Company is presently unaware or that it currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond the Company’s control. Sun cautions investors that any forward-looking statements made by Sun are not guarantees of future performance and are only made as of the date of this release. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. EBITDA, adjusted EBITDA, adjusted EBITDAR and free cash flow, as used in this press release and in the accompanying tables, which are non-GAAP financial measures, are each reconciled to their respective GAAP-recognized financial measures in the accompanying tables. SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 Revenue $ $ Depreciation and amortization Interest expense, net Pre-tax income Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net income $ $ Diluted earnings per share $ $ Adjusted EBITDAR $ $ Margin - Adjusted EBITDAR % % Adjusted EBITDA $ $ Margin - Adjusted EBITDA % % Pre-tax income continuing operations $ $ Income tax expense $ $ Income from continuing operations $ $ Diluted earnings per share from continuing operations $ $ See definitions of Adjusted EBITDA and Adjusted EBITDAR in the table "Reconciliation of Net Income to Adjusted EBITDA and Adjusted EBITDAR". 1 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2011 December 31, 2010 (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Income taxes payable - Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock of $.01 par value, authorized 3,333,333 shares, zero shares were issued and outstanding as of March 31, 2011 and December 31, 2010 - - Common stock of $.01 par value, authorized 41,666,667 shares, 25,088,409 and 24,973,693 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net 32 - Total liabilities and stockholders' equity $ $ 2 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $59 and $90, respectively Restructuring costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Net income $ $ Basic income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net income $ $ Diluted income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 3 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 (unaudited) (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash ) ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued compensation and benefits Accrued self-insurance obligations ) Income taxes payable Other accrued liabilities ) Other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Principal repayments of long-term debt and capital lease obligations ) ) Payment to non-controlling interest - ) Distribution to non-controlling interest - ) Net cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net cash provided by operating activities to free cash flow: Net cash provided by operating activities $ $ Capital expenditures ) ) Free cash flow $ $ Free cash flow is defined as net cash flow provided by operating activities less cash used for capital expenditures. Free cash flow is used by management to evaluate discretionary cash flow potentially available for debt service and other financing activities. 4 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA and ADJUSTED EBITDAR (in thousands) For the For the Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 (unaudited) (unaudited) Total net revenues $ $ Net income $ $ Income from continuing operations Income tax expense Interest, net Depreciation and amortization EBITDA $ $ Restructuring costs - Adjusted EBITDA $ $ Center rent expense Adjusted EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization. Adjusted EBITDA is defined as EBITDA before restructuring costs. Adjusted EBITDAR is defined as Adjusted EBITDA before center rent expense. Adjusted EBITDA and Adjusted EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole. Adjusted EBITDA and Adjusted EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. Adjusted EBITDA and Adjusted EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles. As the items excluded from Adjusted EBITDA and Adjusted EBITDAR are significant components in understanding and assessing finance performance, Adjusted EBITDA and Adjusted EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity. Because Adjusted EBITDA and Adjusted EBITDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations. Adjusted EBITDA and Adjusted EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 5 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF INCOME (LOSS) FROM CONTINUING OPERATIONS TO ADJUSTED EBITDA and ADJUSTED EBITDAR ($ in thousands) For the Three Months Ended March 31, 2011 (unaudited) Inpatient Services Rehabilitation
